Exhibit (e)(2) APPENDIX A To Master Distribution Agreement dated January 13, 2010 (As amended April 1, 2015) Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement CASH ACCOUNT TRUST Government & Agency Securities Portfolio Share Classes: Deutsche Government & Agency Money Fund, Deutsche Government Cash Institutional Shares, Government Cash Managed Shares, and Service Shares January 13, 2010 September 30, 2010 Tax-Exempt Portfolio Share Classes: Deutsche Tax-Exempt Cash Institutional Shares, Deutsche Tax-Exempt Money Fund, Deutsche Tax-Free Money Fund Class S, Service Shares, Tax-Exempt Cash Managed Shares, and Tax-Free Investment Class January 13, 2010 September 30, 2010 CASH RESERVE FUND, INC. Prime Series Share Classes:Prime Institutional Shares and Prime Shares January 13, 2010 September 30, 2010 DEUTSCHE GLOBAL/ INTERNATIONAL FUND, INC. Deutsche Enhanced Emerging Markets Fixed Income Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Enhanced Global Bond Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche European Equity Fund Share Classes: Class A, Class C, Class S, and Institutional Class November 3, 2014 September 30, 2016 Deutsche Global Growth Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 A-1 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement Deutsche Global Infrastructure Fund Share Classes: Class A, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Global Small Cap Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 DEUTSCHE INCOME TRUST Deutsche Core Fixed Income Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Global High Income Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Global Inflation Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche GNMA Fund Share Classes: Class A, Class C, Class R, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche High Income Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Short Duration Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Strategic Government Securities Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Ultra-Short Duration Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Unconstrained Income Fund Share Classes: Class A, Class B, Class C, Class R6, Class S and Institutional Class February 1, 2011 September 30, 2011 A-2 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DEUTSCHE INSTITUTIONAL FUNDS Deutsche EAFE Equity Index Fund Share Class: Institutional Class January 13, 2010 September 30, 2010 Deutsche Equity 500 Index Fund Share Classes: Class S and Institutional Class January 13, 2010 September 30, 2010 Deutsche S&P 500 Index Fund Share Classes: Class A, Class B, Class C, and Class S April 29, 2011 September 30, 2011 Deutsche U.S. Bond Index Fund Share Classes: Class A, Class S, and Institutional Class January 13, 2010 September 30, 2010 DEUTSCHE INTERNATIONAL FUND, INC. Deutsche CROCI International Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Emerging Markets Equity Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Emerging Markets Frontier Fund Share Classes: Class A, Class C, Class S, and Institutional Class September 15, 2014 September 30, 2015 Deutsche Global Equity Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche International Value Fund Share Classes: Class A, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Latin America Equity Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 A-3 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement Deutsche World Dividend Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 DEUTSCHE INVESTMENT TRUST Deutsche Capital Growth Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Core Equity Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche CROCI U.S. Fund Share Classes: Class A, Class C, Class R6, Class S, and Institutional Class April 1, 2015 September 30, 2016 Deutsche Large Cap Focus Growth Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Mid Cap Growth Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Small Cap Core Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche Small Cap Growth Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class February 1, 2011 September 30, 2011 DEUTSCHE INVESTMENTS VIT FUNDS Deutsche Equity 500 Index VIP Share Classes: Class A, Class B, and Class B2 January 13, 2010 September 30, 2010 Deutsche Small Cap Index VIP Share Classes: Class A andClass B January 13, 2010 September 30, 2010 A-4 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DEUTSCHE MARKET TRUST Deutsche Alternative Asset Allocation Fund Share Classes: Class A, Class C, Class R, Class R6, Class S, and Institutional Class April 29, 2011 September 30, 2011 Deutsche Diversified Market Neutral Fund Share Classes: Class A, Class C, Class S, and Institutional Class December 1, 2011 September 30, 2012 Deutsche Global Income Builder Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Select Alternative Allocation Fund Share Classes: Class A, Class C, Class R, Class R6, Class S, and Institutional Class December 1, 2011 September 30, 2012 Deutsche Strategic Equity Long/Short Fund Share Classes: Class A, Class C, Class S, and Institutional Class April 1, 2014 September 30, 2015 DEUTSCHE MONEY FUNDS Deutsche Money Market Prime Series Share Classes: Deutsche Cash Investment Trust Class A, Deutsche Cash Investment Trust Class B, Deutsche Cash Investment Trust Class C, Deutsche Cash Investment Trust Class S, and Deutsche Money Market Fund January 13, 2010 September 30, 2010 DEUTSCHE MUNICIPAL TRUST Deutsche Managed Municipal Bond Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Short-Term Municipal Bond Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class February 1, 2011 September 30, 2011 Deutsche Strategic High Yield Tax-Free Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 A-5 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DEUTSCHE PORTFOLIO TRUST Deutsche Core Plus Income Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Floating Rate Fund Share Classes: Class A, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 DEUTSCHE SECURITIES TRUST Deutsche Communications Fund Share Classes: Class A, Class B, Class C, and Institutional Class April 29, 2011 September 30, 2011 Deutsche CROCI Sector Opportunities Fund Share Classes: Class A, Class C, Class S, and Institutional Class June 2, 2014 September 30, 2015 Deutsche Enhanced Commodity Strategy Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class April 29, 2011 September 30, 2011 Deutsche Global Real Estate Securities Fund Share Classes: Class A, Class C, Class S, and Institutional Class April 29, 2011 September 30, 2011 Deutsche Gold & Precious Metals Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class March 1, 2011 September 30, 2011 Deutsche Health and Wellness Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche MLP & Energy Infrastructure Fund Share Classes: Class A, Class C, Class S, and Institutional Class January 27, 2015 September 30, 2016 Deutsche Real Estate Securities Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class April 29, 2011 September 30, 2011 A-6 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement Deutsche Real Estate Securities Income Fund Share Classes: Class A, Class C, Class R6, Class S, and Institutional Class September 20, 2013 September 30, 2014 Deutsche Science and Technology Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class March 1, 2011 September 30, 2011 DEUTSCHE STATE TAX-FREE INCOME SERIES Deutsche California Tax-Free Income Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche Massachusetts Tax-Free Fund Share Classes: Class A, Class B, Class C, and Class S August 1, 2011 September 30, 2011 Deutsche New York Tax-Free Income Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DEUTSCHE TARGET DATE SERIES Deutsche LifeCompass 2015 Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche LifeCompass 2020 Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche LifeCompass 2030 Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche LifeCompass 2040 Fund Share Classes: Class A, Class C, and Class S January 13, 2010 September 30, 2010 Deutsche LifeCompass Retirement Fund Share Classes: Class A, Class B, Class C, and Class S January 13, 2010 September 30, 2010 DEUTSCHE TARGET FUND A-7 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement DEUTSCHE TAX FREE TRUST Deutsche Intermediate Tax/AMT Free Fund Share Classes: Class A, Class B, Class C, Class S, and Institutional Class January 13, 2010 September 30, 2010 DEUTSCHE VALUE SERIES, INC. Deutsche CROCI Equity Dividend Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Large Cap Value Fund Share Classes: Class A, Class B, Class C, Class R, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Mid Cap Value Fund Share Classes: Class A, Class B, Class C, Class R, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 Deutsche Small Cap Value Fund Share Classes: Class A, Class B, Class C, Class R6, Class S, and Institutional Class January 13, 2010 September 30, 2010 DEUTSCHE VARIABLE SERIES I Deutsche Bond VIP Share Class: Class A January 13, 2010 September 30, 2010 Deutsche Capital Growth VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Core Equity VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Global Small Cap VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche International VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 DEUTSCHE VARIABLE SERIES II Deutsche Alternative Asset Allocation VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Global Equity VIP Share Class: Class A January 13, 2010 September 30, 2010 A-8 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement Deutsche Global Growth VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Global Income Builder VIP Share Class: Class A January 13, 2010 September 30, 2010 Deutsche Government & Agency Securities VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche High Income VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Large Cap Value VIP Share Class: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Money Market VIP Share Class: Class A January 13, 2010 September 30, 2010 Deutsche Small Mid Cap Growth VIP Share Class: Class A January 13, 2010 September 30, 2010 Deutsche Small Mid Cap Value VIP Share Classes: Class A and Class B January 13, 2010 September 30, 2010 Deutsche Unconstrained Income VIP Share Class: Class A January 13, 2010 September 30, 2010 DWS MONEY MARKET TRUST Cash Management Fund Share Classes: Institutional Shares April 29, 2011 September 30, 2011 Cash Reserves Fund Institutional April 29, 2011 September 30, 2011 Daily Assets Fund Institutional Share Class: Institutional Class November 1, 2011 September 30, 2012 Deutsche Money Market Series Share Class: Institutional Class January 13, 2010 September 30, 2010 NY Tax Free Money Fund Share Classes: Investment Class and Tax-Exempt New York Money Market Fund Class April 29, 2011 September 30, 2011 Tax Free Money Fund Investment Share Classes: Premier Shares April 29, 2011 September 30, 2011 A-9 Fund Series & Classes Effective Date of Agreement Expiration Date of Initial Term of the Agreement INVESTORS CASH TRUST Deutsche Variable NAV Money Fund Share Classes: Capital Shares and Institutional Shares January 13, 2010 September 30, 2010 Treasury Portfolio Share Classes: Deutsche U.S. Treasury Money Fund Class S, Institutional Shares, and Investment Class Shares January 13, 2010 September 30, 2010 TAX-EXEMPT CALIFORNIA MONEY MARKET FUND Share Classes: Institutional Shares and Premier Shares January 13, 2010 September 30, 2010 On behalf of the above-listed entities in Appendix A By:/s/John Millette Name:John Millette Title:Vice President and Secretary DEAWM DISTRIBUTORS, INC. By:/s/Cynthia Nestle Name:Cynthia Nestle Title:Chief Operating Officer By:/s/Caroline Pearson Name:Caroline Pearson Title:Secretary A-10
